Case 2:18-cv-02184-PKH Document 29-1          Filed 03/29/19 Page 1 of 8 PageID #: 239



                           In the United States District Court
                              Western District of Arkansas
                                  Fort Smith Division

  Stephanie Reygadas                                                 Plaintiff

  v.                          Case No. 2:18-cv-02184-PKH

  DNF Associates, LLC                                                Defendant


                           Declaration of Corey D. McGaha

       Corey D. McGaha declares under penalty of perjury, as provided for by 28

  U.S.C. § 1746, that the following statements are true:

       1.    I received the following documents during the course of representing

  Stephanie Reygadas in the case DNF Associates, LLC v. Stephanie Reygadas, Case

  No. 17CV-16-564, which are attached as composite Exhibit 1, and indexed below

  according to Bates Number:

       a.    Complaint filed on December 5, 2016, in DNF Assocs. LLC v. Reygadas –

             SReygadas000001-SReyagadas000003.

       b.    Civil Cover Sheet filed on December 5, 2016, in DNF Assocs. LLC v.

             Reygadas – SReygadas000004.

       c.    Summons issued on December 6, 2016, in DNF Assocs. LLC v. Reygadas –

             SReygadas000005-SReygadas000007.

       d.    Letter from Corey D. McGaha to Michael A. Jacob, II dated January 29,

             2017 with enclosure – SReygadas000012-SReygadas000023.

       e.    Motion to Dismiss for Insufficiency of Process and to Quash Service of

             Process and Brief in Support with Exhibits 1 and 2 filed on January 30,

             2017, in DNF Assocs. LLC v. Reygadas – SReygadas000024-

             SReygadas000034.
Case 2:18-cv-02184-PKH Document 29-1          Filed 03/29/19 Page 2 of 8 PageID #: 240



       f.   Notice of Electronic Filing for Motion to Dismiss for Insufficiency of

            Process and to Quash Service of Process and Brief in Support with

            Exhibits 1 and 2 filed on January 30, 2017, in DNF Assocs. LLC v. Reygadas

            – SReygadas000035-SReygadas000036.

       g.   Green Card showing receipt of Motion to Dismiss for Insufficiency of

            Process and to Quash Service of Process and Brief in Support with

            Exhibits 1 and 2 by Michael A. Jacob, II and Jacob Law Group, PLLC on

            February 1, 2017 – SReygadas000037-SReygadas000038.

       h.   Affidavit of Service filed on February 6, 2017, in DNF Assocs. LLC v.

            Reygadas – SReygadas000039.

       i.   Notice of Electronic Filing for Affidavit of Service filed on February 6,

            2016 in DNF Assocs. LLC v. Reygadas – SReygadas000040.

       j.   Letter from Corey D. McGaha to Hon. Mike Medlock dated April 3, 2017

            – SReygadas000043-SReygadas000054.

       k.   Order filed on January 4, 2018, in DNF Assocs. LLC v. Reygadas –

            SReygadas000055.

       l.   Notice of Electronic Filing filed for Order on January 4, 2018, in DNF

            Assocs. LLC v. Reygadas – SReygadas000056.

       2.   I downloaded the attached documents, complaints, filings, and

  judgments, filed by DNF Associates, LLC, in circuit courts of Arkansas, to collect

  on alleged debts, from the Arkansas Administrative Office of the Court

  CourtConnect Website, which are attached as composite Exhibit 2, and indexed

  below according to Bates Number:

       a.   DNF Assocs. v. Essica McFee – SReygadas000059-SReygadas000069.

       b.   DNF Assocs. v. Jennifer Braxton – SReygadas000070-SReygadas000087.
Case 2:18-cv-02184-PKH Document 29-1         Filed 03/29/19 Page 3 of 8 PageID #: 241



       c.    DNF Assocs. v. Kenneth Jones – SReygadas000088-SReygadas000097.

       d.    DNF Assocs. v. Patricia Cliff – SReygadas000098-SReygadas000112.

       e.    DNF Assocs. v. Catherine McCormic – SReygadas000113-SReygadas000131.

       f.    DNF Assocs. v. James Koone – SReygadas000132-SReygadas000141.

       g.    DNF Assocs. v. Andre Rasheed – SReygadas000142-SReygadas000155.

       h.    DNF Assocs. v. Adrian Brown – SReygadas000156-SReygadas000165.

       i.    DNF Assocs. v. Arlonzo Childress – SReygadas000166-SReygadas000176.

       j.    DNF Assocs. v. Barbara Hilton – SReygadas000177-SReygadas000190.

       k.    DNF Assocs. v. Darius Lockett – SReygadas000191-SReygadas000198.

       l.    DNF Assocs. v. Dennis Wilks – SReygadas000199-SReygadas000207.

       m.    DNF Assocs. v. Dietra Pickens – SReygadas000208-SReygadas000244.

       n.    DNF Assocs. v. Kathy Florence – SReygadas000245-SReygadas000258.

       o.    DNF Assocs. v. Larhonda Stackhouse – SReygadas000259-SReygadas000270.

       p.    DNF Assocs. v. Lindsay Bailey – SReygadas000271-SReygadas000284.

       q.    DNF Assocs. v. Sandra Ellis – SReygadas000285-SReygadas000295.

       r.    DNF Assocs. v. Daron Brown – SReygadas000296-SReygadas000320.

       s.    DNF Assocs. v. Jeffery Sloan – SReygadas000321-SReygadas000328.

       t.    DNF Assocs. v. Jermar Richards – SReygadas000329-SReygadas000337.

       u.    DNF Assocs. v. Kathy Cambron – SReygadas000338-SReygadas000421.

       v.    DNF Assocs. v. Ronald Brown – SReygadas000422-SReygadas000462.

       w.    DNF Assocs. v. Tonya Davidson – SReygadas000463-SReygadas000470.

       x.    DNF Assocs. v. Eldon Laiken – SReygadas000471-SReygadas000486.

       y.    DNF Assocs. v. Harold Jones – SReygadas000487.

       z.    DNF Assocs. v. Jesus Alcantar – SReygadas000488-SReygadas000498.

       aa.   DNF Assocs. v. Jimmy Fant – SReygadas000499-SReygadas000505.
Case 2:18-cv-02184-PKH Document 29-1         Filed 03/29/19 Page 4 of 8 PageID #: 242



       bb.   DNF Assocs. v. Patrice Johnson – SReygadas000506-SReygadas000517.

       cc.   DNF Assocs. v. Patrick Kabua – SReygadas000518-SReygadas000528.

       dd.   DNF Assocs. v. Sergio Godoy – SReygadas000529-SReygadas000545.

       ee.   DNF Assocs. v. Sohail Cheema – SReygadas000546-SReygadas000556.

       ff.   DNF Assocs. v. Travis Millwood – SReygadas000557-SReygadas000569.

       gg.   DNF Assocs. v. Jason Corn – SReygadas000570-SReygadas000577.

       hh.   DNF Assocs. v. Darius Lockett – SReygadas000578-SReygadas000590.

       ii.   DNF Assocs. v. Jeremy Black – SReygadas00591-SReygadas000597.

       jj.   DNF Assocs. v. Adrian Brown – SReygadas000598-SReygadas000609.

       kk.   DNF Assocs. v. Linda Townsend – SReygadas000610-SReygadas000619.

       ll.   DNF Assocs. v. Polly Ingerson – SReygadas000620-SReygadas000640.

       mm. DNF Assocs. v. Stephanie Penley – SReygadas000641-SReygadas000655.

       nn.   DNF Assocs. v. Mark Grimes – SReygadas000656-SReygadas000675.

       oo.   DNF Assocs. v. Pamela Guillot – SReygadas000676-SReygadas000687.

       pp.   DNF Assocs. v. Vashti Parsons – SReygadas000688-SReygadas000704.

       qq.   DFN Assocs. v. Jonthan Roberts – SReygadas000705-SReygadas000716.

       rr.   DNF Assocs. v. Richard Venable – SReygadas000717-SReygadas000727.

       ss.   DNF Assocs. v. Chris Smith – SReygadas728-SReygadas000737.

       3.    I was provided the following documents, which are attached as Exhibit 3,

  from the Arkansas State Board of Collection Agencies in response to Freedom of

  Information Act Request regarding DNF Associates LLC’s licensing as a collection

  agency: SReygadas000738-SReygadas000762.

       4.    I downloaded the attached documents, complaints, filings, and

  judgments, filed by DNF Associates, LLC, in circuit courts of Arkansas, to collect

  on alleged debts, from the Arkansas Administrative Office of the Court
Case 2:18-cv-02184-PKH Document 29-1        Filed 03/29/19 Page 5 of 8 PageID #: 243



  CourtConnect Website, which are attached as composite Exhibit 4, and indexed

  below according to Bates Number:

       a.   DNF Assocs. v. Delana Cook – SReygadas000763-SReygadas000774.

       b.   DNF Assocs. v. Eric Johnson – SReygadas000775-SReygadas000783.

       c.   DNF Assocs. v. James Dunham – SReygadas000784-SReygadas000789.

       d.   DNF Assocs. v. Jeffery Evans – SReygadas000790-SReygadas000797.

       e.   DNF Assocs. v. Joe Gillapsy – SReygadas000798-SReygadas000807.

       f.   DNF Assocs. v. Staci Sutton – SReygadas000808-SReygadas000814.

       g.   DNF Assocs. v. Angela Play – SReygadas000815-SReygadas000824.

       h.   DNF Assocs. v. Antonio Mosby – SReygadas000825-SReygadas000833.

       j.   DNF Assocs. v. Bobby Porchay – SReygadas000834-SReygadas000838.

       k.   DNF Assocs. v. Chris Jensen – SReygadas000839-SReygadas000847.

       l.   DNF Assocs. v. David Hudson – SReygadas000848-SReygadas000858.

       m.   DNF Assocs. v. David McEntire – SReygadas000859-SReygadas000869.

       n.   DNF Assocs. v. Deidra Webb – SReygadas000870-SReygadas000877.

       o.   DNF Assocs. v. Everett Hess – SReygadas000878-SReygadas000882.

       p.   DNF Assocs. v. Isom Monroe – SReygadas000883-SReygadas000891.

       q.   DNF Assocs. v. Katherine Slater – SReygadas000892-SReygadas000900.

       r.   DNF Assocs. v. Khadijah Fuller – SReygadas000901-SReygadas000912.

       s.   DNF Assocs. v. Kristopher Scott – SReygadas000913-SReygadas000924.

       t.   DNF Assocs. v. Patrick Carlton – SReygadas000925-SReygadas000934.

       u.   DNF     Assocs.   v.     Alix   Henderickson   –   SReygadas000935-

            SReyagadas000945.

       v.   DNF Assocs. v. Amy Crowson – SReygadas000946-SReygadas000954.

       w.   DNF    Assocs.    v.     Armando   Rodriguez   –   SReygadas000955-
Case 2:18-cv-02184-PKH Document 29-1       Filed 03/29/19 Page 6 of 8 PageID #: 244



             SReygadas000962.

       x.    DNF Assocs. v. Audra Nelson – SReygadas000963-SReygadas000972.

       y.    DNF Assocs. v. Benjamin Gardner – SReygadas000973-SReygadas000988.

       z.    DNF Assocs. v. Brandon Jackson – SReygadas000989-SReygadas000998.

       aa.   DNF Assocs. v. Brian Edmondson – SReygadas000999-SReygadas001007.

       bb.   DNF Assocs. v. Brittney Seamans – SReygadas001008-SReygadas001015.

       cc.   DNF Assocs. v. Cassandra McGee – SReygadas001016-SReyagadas001025.

       dd.   DNF Assocs. v. Charles McCollum – SReygadas001026-SReygadas001034.

       ee.   DNF Assocs. v. Chelsea Long – SReygadas001035-SReygadas001042.

       ff.   DNF Assocs. v. Chris Forshee – SReygadas001043-SReygadas001050.

       gg.   DNF Assocs. v. Colleen Wilson – SReygadas001051-SReygadas001059.

       hh.   DNF    Assocs.     v.   Dewayne   Carmack    –    SReyagadas001060-

             SReygadas001067.

       ii.   DNF Assocs. v. Eduardo Albauran – SReygadas001068-SReygadas001078.

       jj.   DNF Assocs. v. Elmire Williams – SReygadas001079-SReygadas001087.

       kk.   DNF Assocs. v. Ethan Brown – SReygadas001088-SReyagadas001096.

       ll.   DNF Assocs. v. Forrest Parker – SReygadas001097-SReygadas001104.

       mm. DNF Assocs. v. GE Lee – SReygadas001105-SReygadas001113.

       nn.   DNF Assocs. v. Gerald Williams – SReygadas001114-SReygadas001123.

       oo.   DNF Assocs. v. Hadi Winarto – SReygadas001124-SReygadas001131.

       pp.   DNF Assocs. v. Hadi Winarto 2 – SReygadas001132-SReyagadas001138.

       qq.   DNF Assocs. v. James Brewer – SReygadas001139-SReygadas001147.

       rr.   DNF Assocs. v. James Sheets – SReygadaas001148-SReygadas001156.

       ss.   DNF Assocs. v. Jeremy Williams – SReygadas001157-SReygadas001167.

       tt.   DNF Assocs. v. Jessica Hower – SReygadas001168-SReygadas001175.
Case 2:18-cv-02184-PKH Document 29-1       Filed 03/29/19 Page 7 of 8 PageID #: 245



       uu.   DNF Assocs. v. Jimmy Porter – SReygadas001176-SReygadas001183.

       vv.   DNF Assocs. v. Joe Henard – SReygadas0000184-SReygadas001191.

       ww. DNF Assocs. v. John Muhammad – SReygadas001192-SReygadas1200.

       xx.   DNF Assocs. v. Jumpierre Hall – SReygadas001201-SReygadas001208.

       yy.   DNF Assocs. v. Karrie Beasley – SReygadas001218-SReygadas001217.

       zz.   DNF Assocs. v. Lakisa Hampton – SReygadas001218-SReygadas001225.

       aaa. DNF Assocs. v. Leah Yarberry – SReygadas001226-SReygadas001234.

       bbb. DNF Assocs. v. Lucas Harlan – SReygadas1243-SReygadas001249.

       ccc. DNF Assocs. v. Luddie Smith – SReygadas001250-SReygadas001263.

       ddd. DNF Assocs. v. Melissa Hillman – SReygadas001264-SReygadas001271.

       eee. DNF Assocs. v. Murphy Morman – SReygadas001272-SReygadas001280.

       fff. DNF Assocs. v. Nicholas Ponder – SReygadas001281-SReygadas001288.

       ggg. DNF Assocs. v. Randy Robbins – SReygadas001289-SReygadas001297.

       hhh. DNF Assocs. v. Randy Stinson – SReygadas001298-SReygadas001306.

       iii. DNF Assocs. v. Richard Webb – SReygadas001307-SReygadas001316.

       jjj. DNF Assocs. v. Robert Sims – SReygadas001317-SReygadas001325.

       kkk. DNF Assocs. v. Salamtaou Dioffo – SReygadas001326-SReygadas001333.

       lll. DNF Assocs. v. Santana Hood – SReygadas001333-SReygadas001341.

       mmm. DNF Assocs. v. Shannan Pruitt – SReygadas001342-SReygadas001351.

       nnn. DNF Assocs. v. Shirley McAdoo – SReygadas001352-SReygadas001362.

       ooo. DNF Assocs. v. Susan Francois – SReygadas001363 – SReygadas001369.

       ppp. DNF Assocs. v. Theodis Mitchell – SReygadas001370 – SReygadas001383.

       qqq. DNF Assocs. v. Zachary Blackmon – SReygadas001384 – SReygadas001385.

       rrr. DNF Assocs. v. Zachary Green – SReygadas001393 – SReygadas001403.

       sss. DNF Assocs. v. Zachary Green 2 – SReygadas001404 – SReygadas001412.
Case 2:18-cv-02184-PKH Document 29-1        Filed 03/29/19 Page 8 of 8 PageID #: 246



            ttt. DNF Assocs. v. Zachary Ridge – SReygadas001413-SReygadas001420.



       Witness my signature, this 28th day of March, 2018.


                                                 /s/ Corey D. McGaha
                                                 Ark. Bar No. 2003047
                                                 Crowder McGaha, LLP
                                                 5507 Ranch Drive
                                                 Suite 202
                                                 Little Rock, AR 72223
                                                 Phone: (501) 205-4026
                                                 Fax: (501) 367-8208
                                                 cmcgaha@crowdermcgaha.com
